 

Exhibit 10.25

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 



***CONFIDENTIAL TREATMENT REQUESTED***   Note: Confidential treatment requested
with respect to certain portions hereof denoted with “***”

 

SECOND AMENDMENT TO AMENDED AND RESTATED

REVENUE SHARING AND NOTE PURCHASE AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED REVENUE SHARING AND NOTE PURCHASE
AGREEMENT (this “2nd Amendment”) is dated as of November 30, 2015 among
Inventergy Global, Inc., a Delaware corporation (“Parent”), Inventergy, Inc.
(“Owner”, and, collectively, the “Company”), DBD Credit Funding, LLC as
collateral agent (the “Collateral Agent”), and the Revenue Participants and Note
Purchasers (collectively, the “Purchasers”) thereto, and amends that certain
Amended and Restated Revenue Sharing and Note Purchase Agreement between the
Company, the Collateral Agent and the Purchasers originally dated as of October
1, 2014 and amended and restated as of February 25, 2015, and further amended as
of October 30, 2015 (such Agreement, as amended hereby and as may be further
amended, supplemented or otherwise modified and in effect from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined in this 2nd
Amendment shall have the meanings specified in the Agreement.

 

WHEREAS, the Company has requested (i) that amortization payments begin on the
last Business Day of January 2016, rather than the last Business Day of November
2015, (ii) that the Liquidity maintenance requirement of not less than One
Million Dollars ($1,000,000) not apply to the Company from December 1, 2015 to
February 1, 2016, (iii) that the Company be permitted to retain for application
to certain fees owed to a consultant being retained by the Company certain
Monetization Net Revenues that would otherwise be required to be applied to the
Note Obligations, and (iv) that the Company’s payment obligations to Nokia be
permitted on the date due and not 30 days prior, or otherwise incur interest to
Nokia on any amounts then owed, depending on certain conditions.

 

WHEREAS, the Purchasers are prepared to agree to the Company’s requests, on the
terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1.  Amendments. The Agreement shall be amended as follows:

 

 

 

 

1.01.   Amortization. Section 2.2.4.3 of the Agreement shall be amended to
replace the phrase “Commencing on the last Business day of November, 2015” with
“Commencing on the last Business day of January, 2016”.

 

1.02.   Patent License. Section 2.7 shall be amended by replacing the last
sentence of such Section with the following: “The Collateral Agent and the
Secured Parties agree that the Collateral Agent shall only use such license (a)
following the occurrence and during the continuance of an Event of Default
(including, without limitation, an Event of Default on account of a breach of
the minimum liquidity requirement of Section 6.10 or on account of a payment
default arising from a failure to timely make any required amortization
payments); or (b) from December 1, 2015 until the later of (x) February 1, 2016,
(y) the Company’s delivery of a compliance certificate demonstrating compliance
with Section 6.10 for any week on or after the week ended February 4, 2016, and
(z) the date on which the Company shall have made the second of two consecutive
monthly amortization payments in accordance with Section 2.2.4.3.”

 

1.03. Sale Waterfall. A new Section 2.9 shall be added as follows:

 

“2.9   Proceeds of Sale of Patents. Notwithstanding any other provision of this
Agreement, in the event of a sale or exclusive license of all or a portion of
the Patents (a “Patent Sale”) the proceeds of any such sale, as and when
received by the Company, shall be applied as follows:

 

i)     100% of the Patent Sale Net Proceeds from such sale or exclusive license
shall be applied to the Note Obligations (which shall include any principal,
interest, termination fees, legal fees or other expenses of the Collateral Agent
in connection with such transaction) until paid in full.

 

ii)    Following the payment in full of the Note Obligations, 75% of the
remaining Patent Sale Net Proceeds shall be applied to the Revenue Stream until
the amount applied to the Revenue Stream pursuant to this clause (ii) totals $5
million.

 

iii)   Following the application of $5 million to the Revenue Stream pursuant to
clause (ii), 50% of the remaining Patent Sale Net Proceeds shall be applied to
the Revenue Stream until the amount applied to the Revenue Stream pursuant to
this clause (iii) totals $3,539,650 if paid by the Maturity Date, or $5,369,575
if paid thereafter.

 

 

 

 

For purposes of this Section 2.9, “Patent Sale Net Proceeds” of a Patent Sale,
shall mean the total gross Monetization Revenues of such transaction, less the
following (i) any brokers’ commissions that have been approved, in advance, by
the Collateral Agent, (ii) the Company’s reasonable documented legal fees and
expenses directly related to such transaction; provided, for the avoidance of
doubt, that no legal fees or expenses incurred prior to December 1, 2015 shall
be deducted from such gross proceeds, less (iii) solely in the case of a Patent
Sale of the Panasonic and Huawei Patents, Contractual Obligations of the Company
to certain third parties as detailed below. Specifically, in the case of
Panasonic patents, such third party Contractual Obligations consist of 20% of
gross transaction proceeds owed to Panasonic, 2% of “***Net Monetization
Revenues” owed to *** (with such term defined in the agreement between the
Company and ***), and 4% of “*** Net Monetization Revenues”, up to a
pre-determined limit, owed to *** (with such term defined in the engagement
letter between the Company and ***). In the case of Huawei patents, such third
party Contractual Obligations consist of 20% of “Huawei Net Monetization
Revenues” owed to Huawei (with such term defined in the Patent Purchase
Agreement between the Company and Huawei), 10% of gross transaction proceeds, up
to a pre-determined limit, owed to ***, 2% of “*** Net Monetization Revenues”
owed to *** (with such term defined in the agreement between the Company and
***), and 4% of “*** Net Monetization Revenues”, up to a pre-determined limit,
owed to *** (with such term defined in the engagement letter between the Company
and ***).

 

By way of illustration, and this example assumes a transaction takes place prior
to the Maturity Date, thereby requiring payment of the lower, “Pre-Maturity
Date” Revenue Stream obligation, assuming (i) that the gross proceeds of a sale
of some or all of the Panasonic Patents totals $50,000,000, (ii) that the
broker’s commission is owed pursuant to the *** Brokerage Agreement, (iii) that
the Note Obligations (including expenses of the Collateral Agent) total
$10,906,465 as of such date, which consist of $10,052,500 of principal
outstanding and $853,965 of termination fees (PIK interest has been excluded for
this example only), (iv) that the legal fees and disbursements of the Company in
connection with such transaction totals $100,000, and (v) that allowable
deductible expenses for purposes of calculating third party Contractual
Obligations under the Company’s agreements with third parties are $2,000,000 in
all cases, then the proceeds of such sale shall be distributed as follows:

 

$50,000,000 would generate a commission due to *** under the *** Brokerage
Agreement of (0.1 x $1,000,000) + (0.075 x $4,000,000) + (0.05 x $45,000,000) =
$2,650,000.

 

 

 

 

Patent Sale Net Proceeds would be calculated as:

 

Gross Proceeds  $50,000,000  Less *** fees  $(2,650,000) Less Company legal
fees  $(100,000)

(Note: Contractual Obligations to *** if this was a Huawei/Nokia sale would be
10% of gross transaction proceeds up to a total of approx.. $*** based on
previously deferred legal billings))

Less Contractual Obligation to Panasonic  $(10,000,000) Less Contractual
Obligation to ***  $(960,000)   (Or to *** if this was a Huawei/Nokia sale)     
Less Contractual Obligation to ***  $(336,600) Net Proceeds  $35,953,400 

 

i)  $10,906,465 is applied to the Note Obligations, leaving $25,046,935 of
Patent Sale Net Proceeds;

 

ii)  Of the next $6,666,667 in Patent Sale Net Proceeds, $5,000,000 is applied
to the Revenue Stream and $1,666,667 to the Company, leaving $18,380,268 in
remaining Patent Sale Net Proceeds;

 

iii)  Of the remaining $18,380,268, $3,539,650 is applied to the Revenue Stream,
leaving $14,840,618, which will be paid to the Company.

 

The result of the foregoing distribution of $50,000,000, after payment of
$2,750,000 in transaction expenses, is a total of $19,446,115 being paid to the
Purchasers, $16,507,285 being paid to the Company, and $11,296,600 being paid to
satisfy third party Contractual Obligations.”

 

1.04.  Management of Patents; Dispositions. Section 6.9.1 of the Agreement shall
be amended by replacing clause (iv) thereof with the following: “and (iv) prior
to December 1, 2015, the entry into contingency, revenue sharing or profit
sharing arrangements with additional law firms, consultants or other
professionals to the extent such arrangements are not inconsistent with the
Purchasers’ rights in respect of the Monetization Revenues hereunder.”

 

1.05.  Minimum Liquidity. The requirement in Section 6.10 of the Agreement that
the Company shall maintain not less than One Million Dollars ($1,000,000) in
unrestricted cash and Cash Equivalents shall not apply from November 1, 2015
until February 1, 2016.

 

1.06.  Obligations under Patent Purchase Agreements. Section 6.14(a) of the
Agreement shall be deleted in its entirety, it being understood that under the
Nokia PPA, if any payment is overdue, the Company simply accrues interest with
no specific date of payment.”

 

 

 

 

1.07.  Additional Covenants New Sections 6.16 and Section 6.17 shall be added to
the Agreement as follows:

 

“6.16  Consulting Agreement. On or before December 24_, 2015, the Company shall
enter into an arrangement with *** (“***”) in form and substance acceptable to
the Collateral Agent that provides for *** to work with the Company to analyze
the Patents in light of potentially infringing products as part of the ***
Consulting Agreement, and shall thereafter comply with the terms of such
arrangement and shall use its best efforts to implement and execute on a
monetization plan consistent with ***’s and Inventergy’s analysis.

 

6.17  Marketing Patent Portfolio. Commencing on December 1, 2015, the Company
shall diligently pursue and attempt to complete a sale of some or all of the
Patents, it being acknowledged and agreed that the consent of the Purchasers
will be required to effect any such transaction (other than a transaction that
results in the payment in full of the Note Obligations and the satisfaction of
the maximum amount that the Purchasers could be entitled to under the Revenue
Stream at that time). As part of this sale process, on or before December 24,
2015, the Company shall enter into an arrangement with *** in form and substance
satisfactory to the Collateral Agent pursuant to which HTS will pursue a sale of
some or all the Patents (the “*** Broker Agreement”), and shall thereafter fully
comply with the *** Broker Agreement. The Company shall, and shall direct ***
to, keep the Collateral Agent fully informed as to the Company and ***’s
progress in marketing the Patents being offered for sale.“

 

1.08.  Events of Default. Section 7.1.2(x) shall be amended by replacing the
phrase “or 6.15” with “, 6.15, 6.16 or 6.17”

 

1.09.  Cumulative Remedies. Section 7.2.4 shall be amended by replacing the
parenthetical in clause (1) with the following:

 

“(to permit the Company’s continuing sublicense to third parties to the extent
required under the Existing Encumbrances and under any other licenses entered
into in compliance with this Agreement prior to such exercise of remedies,
including in compliance with Section 7.2.3)” 

 

Section 2.  Advances to ***. The Company hereby authorizes and directs the
Collateral Agent to release to *** from the Collateral Account, from amounts
that would otherwise be required to be applied to the Note Obligations or the
Revenue Stream, up to $200,000 to pay fees owed by the Company under the ***
Consulting Agreement or to pay the actual fees or expenses owed by the Company
to brokers or other professionals in connection with the pursuit of a sale of
all or a portion of the Patent portfolio. Such advances shall be made at the
Collateral Agent’s discretion at any time and from time to time after the date
hereof, shall be deemed made at the request of, and on behalf of, the Company,
and shall not reduce the Company’s remaining obligations to the Purchasers
hereunder.

 

 

 

 

Section 3.  Effectiveness.

 

The effectiveness of this 2nd Amendment is subject to:

 

1.     the receipt by the Collateral Agent of the following: (i) fully executed
copies of this 2nd Amendment, the *** Broker Agreement and the *** Consulting
Agreement, and (ii) an officer’s certificate from an Authorized Officer of the
Company certifying that the representations and warranties of the Company
contained in this Agreement are true and correct as of the date hereof in all
material respects, and that there exists no Default or Event of Default, after
giving effect to this 2nd Amendment; and

 

2.     the Company’s payment of all fees and expenses (including attorneys’
fees) to the extent invoiced on or before the date hereof (including, without
limitation, reasonable fees and disbursements of Ropes & Gray LLP) incurred by
the Collateral Agent in connection with the preparation, negotiation, execution
and delivery of this 2nd Amendment or otherwise owing under the Agreement;
provided, that the Company agrees to promptly pay any additional such amounts
invoiced following the effectiveness of the 2nd Amendment.

 

Section 4.  Miscellaneous. Except as specifically amended or waived above, the
Agreement and the other Documents shall remain unchanged and in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this 2nd Amendment shall not operate as a waiver of any right,
power or remedy of the Collateral Agent or any Purchaser under the Agreement or
any Document, nor constitute a waiver of any provision of the Agreement or any
Document, except as specifically provided by this 2nd Amendment. This 2nd
Amendment is a Document, and a part of the Agreement, for all purposes of the
Agreement. This 2nd Amendment may be executed in any number of counterparts, and
by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this 2nd Amendment are for
reference only and shall not affect the construction of this 2nd Amendment.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this 2nd Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

  Revenue Participant:       CF DB EZ LLC           By:   Title:

 

  Note Purchaser:       Drawbridge Special Opportunities Fund LP   By:
Drawbridge Special Opportunities GP LLC, its general partner

 

      By:   Title:       Collateral Agent:       DBD Credit Funding LLC        
  By:   Title:

 

[Signature Page to Second Amendment]

 

 

 

 

 

  Company:       INVENTERGY GLOBAL, INC.       By:     Joseph W. Beyers   Title:
Chief Executive Officer and Chairman           INVENTERGY, INC.          
By:     Joseph W. Beyers   Title: Chief Executive Officer and Chairman

 

[Signature Page to Second Amendment]

 



 

 

